DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
NO restrictions warranted at applicant’s initial time of filing for patent. 
Priority
Applicant’s instant application is a CIP, which claims domestic priority under 35 USC 120 to non – provisional application # 16/552488, filed on 08/27/2019.
Information Disclosure Statement
Applicant filed NO information disclosure statements (IDS) at the initial time of filing for patent. 
Drawings
Applicant’s drawings filed on 08/29/2019 have been inspected and are in compliance with MPEP 608.02. 
Specification
Applicant’s specification filed on 08/29/2019 has been inspected and is in compliance with MPEP 608.01. 
Claim Objections
NO objections warranted at applicant’s initial time of filing for patent. 
Claim Interpretation – 35 USC 112th F
It is in the examiner’s opinion that claim[s] 1 – 20 do not invoke means for or step plus functional claim language. 
Claim Rejections - 35 USC § 112
NO rejections warranted at applicant’s initial time of filing for patent.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim[s] 1 – 15, 16 - 20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim[s] 1 – 14, 16 - 20 of co-pending Application No. 16/552488 (reference application). Although the claims at issue are not the subject matter of the pending application and the co-pending application are not distinct, but are the same or similar subject matter in the following manner: 
Determining based on a request for verification of a first application resident on a user device by use of a second application that also corresponds with the user device. Sending to the second application a notification that causes the second application to determine information that corresponds with the first application and in response receiving from the second application information corresponding with the first application. Verifying the first application based on information that corresponds with the first application, and sending to the first application access information to access a resource.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Also, see the table below for a claim by claim comparison.
Pending US App # 16/555905
Co – pending US App # 15/552488
1.    A method comprising:
determining, based on a request associated with a first application of a user device, a second application of the user device;
sending, to the second application, a notification that causes the second application to determine information associated with the first application; 
receiving, from the second application, the information associated with the first application; and
sending, based on the information associated with the first application, an indication that the first application is verified.

A method comprising:
determining, based on a request for verification of a first application associated with a user device, a second application associated with the user device; 
sending, to the second application, a notification that causes the second application to determine information associated with the first application;
receiving, from the second application, the information associated with the first application;
verifying, based on the information associated with the first application, the first application; and
sending, to the first application based on verifying the first application, access information, wherein the access information enables the first application to access a resource.

The method of claim 1, wherein the request for verification comprises an instance identifier (IID) associated with the first application, wherein the method further comprises determining, based on the IID, that the first application is associated with a whitelist, wherein the whitelist comprises verified applications.
2.    The method of claim 1, wherein the request for verification comprises an instance identifier (IID) associated with the first application, wherein the method further comprises determining, based on the IID, that the first application is associated with a whitelist, wherein the whitelist comprises verified applications.

3.    The method of claim 1, wherein the request for verification comprises an instance identifier (IID) associated with the first application, wherein the method further comprises:
determining, based on the IID, that the first application is not associated with a whitelist; and
causing, based on determining that the first application is not associated with the whitelist, one or more of uninstallation or deactivation of the first application.

The method of claim 1, wherein the request for verification comprises an instance identifier (IID) associated with the first application, wherein the method further comprises:
determining, based on the IID, that the first application is not associated with a whitelist; and
causing, based on determining that the first application is not associated with the whitelist, one or more of uninstallation or deactivation of the first application.

The method of claim 1, wherein the identifier of the user device comprises one or more of a mobile directory number (MDN), a mobile identification number (MIN), an international mobile subscriber identity (IMSI), or an international mobile equipment identifier (IMEI).
4.    The method of claim 1, wherein the identifier of the user device comprises one or more of a mobile directory number (MDN), a mobile identification number (MIN), an international mobile subscriber identity (IMSI), or an international mobile equipment identifier (IMEI).

5.    The method of claim 1, wherein the second application is verified, wherein determining the second application comprises:
determining one or more of a user profile, or a user account; and determining, based on one or more of the user profile, or the user account, the second application.

5.    The method of claim 1, wherein the second application is verified, wherein determining the second application comprises:
determining one or more of a user profile, or a user account; and determining, based on one or more of the user profile, or the user account, the second application.

6.    The method of claim 1, wherein the notification comprises one or more of a push notification, a wireless access protocol (WAP) push message, a short message service (SMS) message, a binary SMS message, or an enhanced message service (EMS) message.
The method of claim 1, wherein the notification comprises one or more of a push notification, a wireless access protocol (WAP) push message, a short message service (SMS) message, a binary SMS message, or an enhanced message service (EMS) message.

7.    The method of claim 1, wherein the information associated with the first application comprises one or more of a valid installation signature, an installation date, and installation time, or an application package identifier.
7.    The method of claim 1, wherein the information associated with the first application comprises one or more of a valid installation signature, an installation date, and installation time, or an application package identifier.

8.    The method of claim 1, wherein receiving the information associated with the first application comprises receiving information associated with the second application, wherein the information associated with the second application comprises an instance identifier (IID) associated with the second application.
8.    The method of claim 1, wherein receiving the information associated with the first application comprises receiving information associated with the second application, wherein the information associated with the second application comprises an instance identifier (IID) associated with the second application.

9.    The method of claim 1, wherein the request comprises an identifier of the user device, wherein the information associated with the first application indicates that the first application is installed on one or more of the user device or another user device associated with the user device.
The method of claim 1, wherein the request comprises an identifier of the user device, wherein the information associated with the first application indicates that the first application is installed on one or more of the user device or another user device associated with the user device.

A method comprising:
receiving a request to verify a first application associated with a user device, wherein the request comprises an identifier of the user device; 
determining, based on the identifier of the user device, a second application associated with another user device;
sending, to the second application, a notification that causes the second application to determine information associated with the first application; 
receiving, from the second application, the information associated with the first application;
sending, based on the information associated with the first application, an indication that the first application is verified.

10.    A method comprising:
receiving a request to verify a first application associated with a user device, wherein the request comprises an identifier of the user device; 
determining, based on the identifier of the user device, a second application associated with another user device;
sending, to the second application, a notification that causes the second application to determine information associated with the first application; 
receiving, from the second application, the information associated with the first application;
verifying, based on the information associated with the first application, the first application; and
sending, to the first application based on verifying the first application, access information, wherein the access information enables the first application to access a resource.

11.    The method of claim 10, wherein the request to verify the first application comprises an instance identifier (IID) associated with the first application, wherein the method further comprises determining, based on the IID, that the first application is associated with a whitelist, wherein the whitelist comprises a list of verified applications.

The method of claim 10, wherein the to verify a first application comprises an instance identifier (IID) associated with the first application, wherein the method further comprises determining, based on the IID, that the first application is associated with a whitelist, wherein the whitelist comprises a list of verified applications.

The method of claim 10, wherein the notification causes the second application to communicate with the first application, wherein the information associated with the first application comprises one or more of a valid installation signature, an installation date, and installation time, or an application package identifier.

12.    The method of claim 10, wherein the notification causes the second application to communicate with the first application, wherein the information associated with the first application comprises one or more of a valid installation signature, an installation date, and installation time, or an application package identifier.

13.    The method of claim 10, wherein the identifier of the user device comprises one or more of a mobile directory number (MDN), a mobile identification number (MIN), an international mobile subscriber identity (IMSI), or an international mobile equipment identifier (IMEI).

13.    The method of claim 10, wherein the identifier of the user device comprises one or more of a mobile directory number (MDN), a mobile identification number (MIN), an international mobile subscriber identity (IMSI), or an international mobile equipment identifier (IMEI).

14.    The method of claim 10, wherein the notification comprises one or more of a push notification, a wireless access protocol (WAP) push, a short message service (SMS) message, a binary SMS message, or an enhanced message service (EMS) message.

14.    The method of claim 10, wherein the notification comprises one or more of a push notification, a wireless access protocol (WAP) push, a short message service (SMS) message, a binary SMS message, or an enhanced message service (EMS) message.

16.    The method of claim 10, wherein receiving the information associated with the first application comprises receiving information associated with the second application, wherein the information associated with the second application comprises an instance identifier (IID) associated with the second application.

The method of claim 10, wherein receiving the information associated with the first application comprises receiving information associated with the second application, wherein the information associated with the second application comprises an instance identifier (IID) associated with the second application.

The method of claim 15, wherein the resource comprises data stored on a user device, wherein the access information comprises a token.

17.    The method of claim 10, wherein the resource comprises data stored on a user device, wherein the access information comprises a token.

18.    A method comprising:
determining, based on a request associated with a first application of a user device, a second application of the user device;
sending, to the second application, a notification that causes the second application to determine information associated with the first application; 
receiving, from the second application, the information associated with the first application and information associated with the second application; 
sending, based on the information associated with the first application, an indication that the first application is verified.

18.    A method comprising:
determining, based on a request for verification of a first application associated with a user device, a second application associated with the user device; 
sending, to the second application, a notification that causes the second application to determine information associated with the first application;
receiving, from the second application, the information associated with the first application and information associated with the second application; 
verifying, based on the information associated with the first application and the information associated with the second application, the first application; and 
sending, to the first application based on verifying the first application, access information, wherein the access information enables the first application to access a resource.

The method of claim 18, wherein the second application is verified, wherein the information associated with the second application comprises an instance identifier (IID) associated with the second application.

19.    The method of claim 18, wherein the second application is verified, wherein the information associated with the second application comprises an instance identifier (IID) associated with the second application.

20.    The method of claim 18, wherein the notification comprises one or more of a push notification, a wireless access protocol (WAP) push, a short message service (SMS) message, a binary SMS message, or an enhanced message service (EMS) message.

20.    The method of claim 18, wherein the notification comprises one or more of a push notification, a wireless access protocol (WAP) push, a short message service (SMS) message, a binary SMS message, or an enhanced message service (EMS) message.



Claim Rejections - 35 USC § 101
NO rejections warranted at applicant’s initial time of filing for patent.
Claim Rejections - 35 USC § 102
NO rejections warranted at applicant’s initial time of filing for patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim[s] 1, 7, 9, 10, 12, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falkenburg et al. [US PAT # 9684501] in view of Ciudad et al. [US PAT # 7530065]
As per claim 1. Falkenburg does teach a method [col. 1, lines 23 – 29, The embodiments described herein provide ways to associate a link, such as a URL, between two applications. In one embodiment, the association is created in a secure way such that a website (e.g., a domain) can control which apps are associated with the website and which portions of the website are permitted to be associated with one or more apps.] comprising:
determining, based on a request associated with a first application of a user device, a second application of the user device [col. 1, lines 31 – 42, receiving a request to install a first application; downloading the first application to a device and downloading a list associated with the first application, the list specifying one or more URLs (Uniform Resource Locator) or URIs (Uniform Resource Identifier) in at least one domain specified in the list; installing the first application and downloading a signed list of one or more URLs or URIs; validating the signed list of URLs or URIs; storing, in a data structure, an association between the URLs or URIs in the signed list and the first application; receiving a selection of a URL or URI in a second application];
sending, to the second application, a notification that causes the second application to determine information associated with the first application [col. 1, lines 64 – 67 and col. 2, lines 1 – 7, In one embodiment, the first application is distributed through an app store and is downloaded from the app store. In one embodiment, the domain controls the paths in the domain that are associated with the first application by limiting the URLs or URIs in the signed list of URLs or URIs. In one embodiment, the second application is a web browser and the content of the selected application is displayed in the second application [i.e. applicant’s second application to determine information associated with the first application], rather than the first application, if the selected URL or URI is in the domain. Where at col. 1, lines 47 – 53, In one embodiment, the signed list of one or more URLs or URIs is downloaded [i.e. applicant’s notification] from a server in the domain specified in the list, and the signed list is a cryptographically signed data structure which authenticates the list of URLs or URIs (in the signed list) as being authentic and authorized by the domain of the website.]; 
receiving, from the second application, the information associated with the first application [col. 2, lines 7 – 10, In one embodiment, a user selectable preference setting may be provided through a user interface that allows a user to disable displaying, in the first application, content from a URL or URI selected in the second application.]. 
Falkenburg does not teach clearly and sending, based on the information associated with the first application, an indication that the first application is verified.
However, Ciudad does teach sending, based on the information associated with the first application, an indication that the first application is verified [col. 5, lines 45 – 58, When client system 101 requires an upgrade, the client 101 may download the installer 104 and the PKM file 106 corresponding to the software package being installed. Alternatively, the client system 101 includes the installer 104 pre-installed when the client system was manufactured. In which case, the client 101 only needs to download the PKM file 106. In one embodiment, the installer 104 retrieves installation description from the PKM file 106 to determine the installation configuration of the respective software package being installed. The installation description may include versioning and authentication information, which may be used to verify one or more existing components and/or files 105 that have already been installed in the client 101 from which the new patches or components may be installed.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Falkenburg and Ciudad in order for the downloading and determining of a first application is able to display or show content from a trusted URL or URI list of a content server on a device of Falkenburg to include an authentication operation of the installed components of the 
As per claim 7. Falkenburg does teach the method of claim 1, wherein the information associated with the first application comprises one or more of a valid installation signature [Falkenburg, col. 3, lines 63 – 67, and col. 4, lines 1 – 3, When the user selects a URL or URI in the first app (in for example a web page or an email or a tweet), the system checks the selected URL or URI against a validated list of URLs or URIs, wherein each URL or URI in the validated list is associated with a receiving or second app that has been, in effect, approved for use (in the installation process) by that website (or owner of the URL in that domain)], an installation date, and installation time, or an application package identifier.
As per claim 9. Falkenburg as modified does teach the method of claim 1, wherein the request comprises an identifier of the user device, wherein the information associated with the first application indicates that the first application is installed on one or more of the user device [Ciudad, col. 5, lines 51 – 58, When client system 101 requires an upgrade, the client 101 may download the installer 104 and the PKM file 106 corresponding to the software package being installed. Alternatively, the client system 101 includes the installer 104 pre-installed when the client system was manufactured. In which case, the client 101 only needs to download the PKM file 106. In one embodiment, the installer 104 retrieves installation description from the PKM file 106 to determine the installation configuration of the respective software package being installed. The installation description may include versioning and authentication information, which may be used to verify one or more existing components and/or files 105 that have already been installed in the client 101 from which the new patches or components may be installed.] or another user device associated with the user device.
As per method claim 10 that includes the same or similar claim limitations as method claim 1, and is similarly rejected. 

As per method claim 12 that includes the same or similar claim limitations as method claim 7, and is similarly rejected. 

As per claim 15. Falkenburg does teach the method of claim 10, wherein sending the indication that the first application is verified comprises sending access information, wherein the access information enables the first application to access a resource [Falkenburg, col. 3, lines 21 – 27, For example, a user searches in a web browser app for a restaurant in, for example, a Yelp web page (on Yelp's website) and taps or clicks on a Yelp restaurant listing [i.e. applicant’s access information] and instead of displaying the content of that restaurant listing in the web browser app, the content is displayed within the Yelp app [i.e. applicant’s first application] that is also installed on the user's device, which can be a cell phone, smartphone, laptop computer or other data processing systems.].
As per method claim 18 that includes the same or similar claim limitations as method claim 1, and is similarly rejected. 

Claim[s] 2, 3, 8, 11, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falkenburg et al. [US PAT # 9684501] in view of Ciudad et al. [US  as applied to claim[s] 1 above, and further in view of Isozaki et al. [US PGPUB # 2014/0026228].
As per claim 2. Falkenburg and Ciudad do teach what is taught in the rejection of claim 1 above. 
Falkenburg and Ciudad do not clearly teach the method of claim 1, wherein the request for verification comprises an instance identifier (IID) associated with the first application, wherein the method further comprises determining, based on the IID, that the first application is associated with a whitelist, wherein the whitelist comprises verified applications.
However, Isozaki does teach the method of claim 1, wherein the request for verification comprises an instance identifier (IID) associated with the first application, wherein the method further comprises determining, based on the IID, that the first application is associated with a whitelist, wherein the whitelist comprises verified applications [paragraph: 0067, lines 3 – 10, Based on a rule set (determination rule) which is present in the determination rule management module 113, the event determination module 112 determines permission or prohibition of install of an application program corresponding to the application name included in the install event information. The rule set (determination rule) may be, for example, a list (white list) of application names, the install of which is to be permitted].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Falkenburg as modified and Isozaki in order for the downloading and determining of a first application is able to display or show content from a trusted URL or URI list of a content server on a device of 
As per claim 3. Falkenburg as modified does teach the method of claim 1, wherein the request for verification comprises an instance identifier (IID) associated with the first application, wherein the method further comprises:
determining, based on the IID, that the first application is not associated with a whitelist [Isozaki, paragraph: 0067, lines 3 – 10, Based on a rule set (determination rule) which is present in the determination rule management module 113, the event determination module 112 determines permission or prohibition of install of an application program corresponding to the application name included in the install event information. The rule set (determination rule) may be, for example, a list (white list) of application names, the install of which is to be permitted]; and 
causing, based on determining that the first application is not associated with the whitelist, one or more of uninstallation or deactivation of the first application [Isozaki, paragraph: 0067, lines 10 – 13, a list (black list) of application names, the install of which is to be prohibited, or a list of application names, the uninstall of which is to be permitted (or a list of application names,
As per claim 8. Falkenburg as modified does teach the method of claim 1, wherein receiving the information associated with the first application comprises receiving information associated with the second application, wherein the information associated with the second application comprises an instance identifier (IID) associated with the second application [Isozaki, paragraph: 0063, lines 1 – 11, The management application identification module 104 [i.e. applicant’s first application] identifies which of applications on the application execution module 20 is the management application module 21 [i.e. applicant’s second application]. After detected by the event detection module 102, the event information (install event information) is transmitted, via the management application event communication module 103, to the application which has been identified as the management application module 21 by the management application identification module 104. Specifically, the management application identification module 104 pre-stores the application name [i.e. applicant’s an instance identifier (IID) associated with the second application] of the management application module 21].
As per method claim 11 that includes the same or similar claim limitations as method claim 2, and is similarly rejected. 

As per method claim 16 that includes the same or similar claim limitations as method claim # 8, and is similarly rejected. 

As per method claim 19 that includes the same or similar claim limitations as method claim # 8, and is similarly rejected. 

Claim[s] 4, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falkenburg et al. [US PAT # 9684501] in view of Ciudad et al. [US PAT # 7530065] as applied to claim[s] 1 above, and further in view of Counterman et al. [US PAT # 8868915]
As per claim 4. Falkenburg and Ciudad do teach what is taught in the rejection of claim 1 above. 
Falkenburg and Ciudad do not clearly teach the method of claim 1, wherein the identifier of the user device comprises one or more of a mobile directory number (MDN), a mobile identification number (MIN), an international mobile subscriber identity (IMSI), or an international mobile equipment identifier (IMEI).
However, Counterman does teach the method of claim 1, wherein the identifier of the user device comprises one or more of a mobile directory number (MDN), a mobile identification number (MIN), an international mobile subscriber identity (IMSI) [Col. 2, lines 10 – 13, IMSI], or an international mobile equipment identifier (IMEI) [Col. 2, lines 10 – 13, IMEI].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Falkenburg as modified and Counterman in order for the downloading and determining of whether a first application is able to display or show content from a trusted URL or URI list of a content server on a device of Falkenburg as modified to include the use of authentication replication data operation of Counterman. This would allow for the device and server to determine the authenticity of the downloaded first application, and that the application is not a replicated application, moreover, by authenticating the application based on the 
As per method claim 13 that includes the same or similar claim limitations as method claim 4, and is similarly rejected. 

As per claim 17. Falkenburg as modified does teach the method of claim 15, wherein the resource comprises data stored on a user device, wherein the access information comprises a token [Counterman, col. 1, lines 64 – 67 and col. 2, lines 2 – 5, As described herein, a client application identifier and a device identifier previously assigned to the client application, and the device on which the client application is installed, may be used in an Authentication and Key Agreement (AKA) process by an authorization server to authenticate the client application. Upon authentication by the authorization server, the authorization server may supply a valid access token that the client application may use to access data stored at a protected resource.].
Claim[s] 5, 6, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falkenburg et al. [US PAT # 9684501] in view of Ciudad et al. [US PAT # 7530065] as applied to claim[s] 1 above, and further in view of Ducker et al. [US PGPUB # 2017/0302645]
As per claim 5. Falkenburg and Ciudad do teach what is taught in the rejection of claim 1 above. 
Falkenburg and Ciudad do not clearly teach the method of claim 1, wherein the second application is verified, wherein determining the second application comprises:
determining one or more of a user profile, or a user account; and 
determining, based on one or more of the user profile, or the user account, the second application.
However, Ducker does teach method of claim 1, wherein the second application is verified, wherein determining the second application comprises:
determining one or more of a user profile, or a user account [paragraph: 0005, lines 2 – 23, an identity module executing on the computer processor and configured to enable the computer processor to: receive, from a client device, an authorization request originating from an authorization module of an application executing on the client device, where the authorization request includes an identifier identifying the client device; cause, in response to the authorization request, transmission of a verification message to the client device using the identifier, where the verification message includes a verification code; receive a confirmation of the verification code from the authorization module of the application executing on the client device; authenticate the application based on the receiving the confirmation of the verification code; determine, after authenticating the application, that the client device identified by the identifier corresponds to a user account including secure user data associated with a user; and transmit, to the authorization module of the application, a unique token verifying that the application is authorized to sign into the user account, where: the unique token uniquely identifies the user account to the application, and the secure user data is not shared with the application.]; and 
determining, based on one or more of the user profile, or the user account, the second application [paragraph: 0005, lines 2 – 23, an identity module executing on the computer processor and configured to enable the computer processor to: receive, from a client device, an authorization request originating from an authorization module of an application executing on the client device, where the authorization request includes an identifier identifying the client device; cause, in response to the authorization request, transmission of a verification message to the client device using the identifier, where the verification message includes a verification code; receive a confirmation of the verification code from the authorization module of the application executing on the client device; authenticate the application [i.e. applicant’s second application] based on the receiving the confirmation of the verification code;].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Falkenburg as modified and Ducker in order for the downloading and determining of whether a first application is able to display or show content from a trusted URL or URI list of a content server on a device of Falkenburg as modified to include sending challenge response message with verification code to the server storing the first application of Ducker. This would allow for the user of a user device to evaluate the authenticity of the would-be downloaded first application. See paragraph: 0004 of Ducker. 
As per claim 6. Falkenburg as modified does teach the method of claim 1, wherein the notification comprises one or more of a push notification, a wireless access protocol (WAP) push message, a short message service (SMS) message [paragraph: 0042, lines 1 – 8, In one or more embodiments, the identity module includes functionality to select an SMS aggregator based on the service provider. An SMS aggregator may be an intermediary between a sender of an SMS message and a service provider providing the SMS service to client devices (e.g., a cellular telecommunications company). An SMS aggregator may facilitate delivery of a message to a serve provider for ultimate transmission to a client device subscribing to the services of the service provider.], a binary SMS message, or an enhanced message service (EMS) message.
As per method claim 14 that includes the same or similar claim limitations as method claim 6, and is similarly rejected. 

As per method claim 20 that includes the same or similar claim limitations as method claim 6, and is similarly rejected. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT B SHAIFER HARRIMAN whose telephone number is (571)272-7910.  The examiner can normally be reached on M - F: 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434